ww AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
District of Nevada
UNITED STATES OF AMERICA , AMENDED JUDGMENT IN A CRIMINAL CASE
v. ) (For a Petty Offense)
KELSEY ALEXANDRA PENROD ) Case Number: 2:18-mj-607-EJY
) USM Number: 54568-0648 FLED RECEIVED
Date of Original Judgment: — 10/24/2019 ) _ Katherine Tanaka, AFPD _ ENTERED SERVED ON
(Or Date of Last Amended Judgment) ) Defendant’s Atiomey COUNSEL/PARTIES OF RECORD
THE DEFENDANT:
[if pleaded guilty tocount(s) _ 1 of the Complaint NOV - 6 2019
C1 pleaded nolo contendere to count(s)
which was accepted by the court.
i LERK US DISTRICT COURT
1 was found guilty on count(s) ¢ DISTRICT OF NEVADA
after a plea of not guilty. BY: DEPUTY
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
36 C.F.R. § 4,23(a)(1) Operating or being in Actual Physical Control of a 1/16/2018 2
Motor Vehicle while Under the Influence of Alcohol!
The defendant is sentenced as provided in pages 2 through __b of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
L The defendant has been found not guilty on count(s)

 

cal Count(s) 2 and 3 of the Complaint C1 is (efare dismissed on the motion of the United States.

__ It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstarices.

10/16/2019

 

 

Date of Imposition of Judgment

 

Crh) 4 (ecuchala

 

Sign y of Judi
YNA J: Ah CHAH U.S. Magistrate Judge
Name and Title of Judge
14/6/2019

 

Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 5 —. Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))

Judgment — Page Zz of b
DEFENDANT: KELSEY ALEXANDRA PENROD
CASE NUMBER: 2:18-mj-607-EJY

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 10.00 § $ $ §
Us The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(1 The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

[] Restitution amount ordered pursuant to plea agreement $

[1 The defendant must pay interest on restitution and a fine of more tian $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(¢).

CO The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
LJ the interest requirement is waived for (] fine CJ restitution.

LJ] the interest requirement forthe (1 fine C1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornograph Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims o Trafficking ct of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev, 09/19) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 3 of v
DEFENDANT: KELSEY ALEXANDRA PENROD
CASE NUMBER: 2:18-mj-607-EJY

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A (@ Lumpsum payment of$ — 10.00 due immediately, balance due

(snot later than , oF
1 imaccordancewith ( C, OF D, (J E,or QC F below; or

B (] Payment to begin immediately (may be combined with (J C, O D,or | Fbelow); or

C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence {e.g., 30 or 60 days) after the date of this judgment; or

D £ Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence {e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

© ([) Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F ( Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

11 Joint and Several

Case Number : :
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate.

C1 The defendant shall pay the cost of prosecution,

O

The defendant shall pay the following court cost(s):

(1 = The defendant shall forfeit the defendant’s interest in the following property to the United States:

(3) restitution interest, (4) AVAA assessment, (3)

Payments shall be applied in the following order: (1) assessinent, (2) restitution principal
‘A assessment, (9) penalties, and (10) costs, including cost of prosecution

fine principal, (6) fine interest, (7) community restitution, (8) JV
and court costs.
AO 245C (Rev, 09719) Amended Judgment in a Criminal Case

Sheet 4 — Probation (NOTE: Identify Changes with Asterisks (*))
3 Judgment—Page “+ oof
DEFENDANT: KELSEY ALEXANDRA PENROD
CASE NUMBER: 2:18-mj-607-EJY

PROBATION

You are hereby sentenced to probation for a term of:

Two (2) years.

1. You shall not commit another Federal, State or local crime during the term of supervision.

2. You shail not possess illegal controlled substances. Revocation of supervision is mandatory for possession of illegal
controlled substances.

3. The defendant shail refrain from any unlawful use of a controlled substance and shall submit to one drug test within 15
days of the commencement if supervision and at least two periodic drug tests thereafter, not to exceed 104 drug tests
annualty. Revocation is mandatory for refusal to comply.

MANDATORY CONDITIONS

You must net commit another federal, state or lacal crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on

probation and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.

CO The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4. CO You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

3, CO You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

CO You must participate in an approved program for domestic violence. (check if applicable)

0 You must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,

fines, or special assessments.

whe

sean

You must comply with the standard conditions that have been adapted by this court as well as with any other conditions on the attached
page.
t

_AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
. Sheet 3A — Supervised Release

Judgment—Page Ss of b
DEFENDANT: KELSEY ALEXANDRA PENROD

CASE NUMBER: 2:18-mj-607-EJY

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2, After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must net knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www_uscourts.gov.

Defendant's Signature Date

 

 
_ AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 4D — Probation (NOTE: Identify Changes with Asterisks (*))

Judgment—Page of

 

 

DEFENDANT: KELSEY ALEXANDRA PENROD
CASE NUMBER: 2:18-mj-607-EJY

SPECIAL CONDITIONS OF PROBATION

1. You shall refrain from the use and possession of beer, wine, liquor, and other forms of intoxicants.

2. You shall participate in and successfully complete a substance abuse treatment and/or cognitive based life skills
program, which will include drug/alcohol testing and/or outpatient counseling, as approved and directed by the probation
office. You shall refrain from the use and possession of beer, wine, liquor, and other forms of intoxicants while participating
in substance abuse treatment. Further, you shall be required to contribute to the costs of services for such treatment, as
approved and directed by the probation office based upon your ability to pay.

3. You must participate in a mental health treatment program and follow the rules and regulations of that program. The
probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.).

4. You shall attend and successfully complete, at your own expense, a DUI school, as approved and directed by the
probation officer.

5. You shall not enter the Lake Mead National Recreation Area for a period of two (2) years.

“6. The defendant shall be subject to search and seizure, but modified as follows. You shalt submit to reasonable
suspicion search and seizure of your person, property, residence and vehicle by the U.S. Probation Office.

7. You shall not possess, have under your control, or have access to any firearm, explosive device, or other dangerous
weapons, as defined by federal, state, or local law.
